2021 UT 35

                               IN THE

        SUPREME COURT OF THE STATE OF UTAH

                           STATE OF UTAH,
                              Appellee,
                                  v.
                           JOHN ATEM JOK,
                              Appellant.


                            No. 20190826
                        Heard March 8, 2021
                         Filed June 22, 2021


             On Certiorari to the Utah Court of Appeals

                    Third District, Salt Lake City
                    The Honorable Ann Boyden
                           No. 121908775

                             Attorneys:
           Andrea J. Garland, Salt Lake City, for appellant
  Sean D. Reyes, Att‘y Gen., Jonathan S. Bauer, Asst. Solic. Gen.,
         Matthew B. Janzen, Salt Lake City, for appellee


  JUSTICE HIMONAS authored the opinion of the Court, in which
  CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE, JUSTICE
              PEARCE, and JUSTICE PETERSEN joined.


   JUSTICE HIMONAS, opinion of the Court:
                         INTRODUCTION
    ¶1     John Atem Jok was convicted after a trial to the bench on
two counts of sexual battery, based primarily on testimony from
the victim, Beth.1 Jok appealed, claiming that Beth‘s testimony
was so inherently improbable that it could not support a finding
of guilt. The court of appeals affirmed the trial court. We, in turn,
affirm the court of appeals. Beth‘s testimony, which contains only
__________________________________________________________
   1   We employ a pseudonym for the victim.
                             STATE v. JOK
                        Opinion of the Court

minor inconsistencies and is supported by physical evidence, is
far from inherently improbable.
   ¶2     This case also poses the question of whether defendants
similarly situated to Jok must specifically raise inherent
improbability before the trial court to preserve the issue for
appeal. We hold that they do not. First, rule 52(a) of the Utah
Rules of Civil Procedure does not require a defendant in a
criminal matter to make a specific motion sounding in inherent
improbability at a bench trial in order to preserve the issue.
Second, the claim is effectively preserved without making a
specific motion by the nature of a bench trial.
                          BACKGROUND
    ¶3   Beth lived with her friend Rachel2 in Rachel‘s
apartment.3 Beth slept on the couch with sheets, blankets, and
pillows for her bed. Beth had previously lived with her mother
but moved out because, despite having a learning disability and
receiving social security disability benefits, Beth wanted to be on
her own.
    ¶4    About 5 p.m. on the Saturday night in question, Jok and
his friend, David Akok, stopped by the apartment for a visit. Beth
had never met Jok or Akok before that night. The two men
brought some beer with them, and they sat in the living room
with Rachel and Beth, listening to music and drinking. At some
point, Jok and Akok went to get more alcohol. After they
returned, Beth, Rachel, and the two men continued listening to
music. The men drank beer, and Beth drank vodka with juice.
Beth stopped drinking at midnight because she did not drink on
Sunday.
    ¶5    Around 1 a.m., Rachel went to bed. Sometime thereafter,
Beth developed a headache and laid down on the couch with Jok
sitting on one end of the same couch and Akok on the other. Beth
__________________________________________________________
   2   Again, a pseudonym.
   3 On appeal from a bench trial, we view the evidence in the
light most favorable to the district court‘s findings. See Ockey v.
Lehmer, 2008 UT 37, ¶ 34, 189 P.3d 51. We take the relevant
evidentiary facts from the transcript of the initial jury trial and the
exhibits received at the bench trial, which the parties and the trial
court agreed would serve as the substantive evidence for the
bench trial.



                                  2
                       Cite as: 2021 UT 35
                      Opinion of the Court

fell asleep on the couch between the two men. She awoke to Jok
and Akok touching her. Jok rubbed her breasts with his hands,
reaching under her shirt and her bra. She told him to stop. He
removed his hands from her breasts and moved down to her
pants. Reaching into her pants and underwear, he inserted his
fingers into her vagina, causing a sharp pain. Beth said ―no‖ and
again told him again to stop. Jok said nothing and removed his
hand. Akok then began touching Beth‘s breasts. He laid on top of
her, pinning her with his body. He grabbed her wrists and held
them down above her head. While on top of Beth, Akok pulled
down her pants and underwear. Beth pulled them back up. He
pulled them down again and raped Beth, despite her continued
verbal protests. Jok stayed nearby in the room and told Beth, ―It‘s
okay.‖
   ¶6    After the men were ―done,‖ Beth cleaned herself in the
bathroom, went into Rachel‘s room, and laid on the floor. She told
Rachel what had happened. When the two men would not leave,
Rachel called the police and reported trespassers in the apartment.
     ¶7   When the police arrived, Beth filled out a witness report
stating that Akok assaulted her first, and then Jok. Rachel also
filled out a witness report in which she stated that Beth had come
into her room at about 6 a.m. and told her that Akok had raped
her and that Jok had touched her. Rachel stated that Beth said she
had told the men to stop, ―but they wouldn‘t.‖
   ¶8     After Beth gave her statements, she was taken to the
hospital for an examination. The nurse who examined her said
Beth showed no sign of intoxication and understood and
answered all of the nurse‘s questions. Beth told her that Jok had
digitally penetrated her, and that Akok had raped her. The
physical examination corroborated Beth‘s account, as Beth had
bruising to the hymen most consistent with digital penetration.
She had also sustained vaginal lacerations and redness consistent
with non-consensual intercourse. The nurse stated that she was
―surprised at the amount of injury‖ Beth had sustained. After the
examination, a police detective interviewed Beth. She told him
that after Akok attacked her, she slept on the couch for four hours
and then awoke to Jok touching her.
    ¶9     The State charged Jok with two counts of forcible sexual
abuse and charged Akok with rape. At trial, Beth took the stand.
She testified that she had ―mixed up‖ the order of the events in
her original statement to the police and that Jok had assaulted her
first, then Akok. She also testified that she had not in fact gone


                                3
                           STATE v. JOK
                       Opinion of the Court

back to sleep after being assaulted but had misunderstood the
detective‘s questions.
    ¶10 Beth testified that she drank less than half a bottle of
vodka even though at the preliminary hearing she stated that she
had consumed about half a bottle. When opposing counsel asked
her if Akok sat at Beth‘s head or foot, Beth replied that he sat on
the right side of the couch. When counsel repeated the question in
a few ways to find out where Akok sat in relationship to Beth, she
replied that she didn‘t know. Beth also indicated that she was
confused by the questions.
   ¶11 On cross examination, the attorney for Mr. Akok asked
Beth, ―While [Akok is] still holding onto your wrist, he pulls your
pants down, you pull them back up, he pulls them down again,
and he pushes your legs up to your chest while he's still holding
your wrists down?‖
   ¶12   Beth responded, ―Yes.‖
    ¶13 At the close of the State‘s case, Jok and Akok moved for
a directed verdict due to insufficient evidence based on Beth‘s
testimony. After the court denied the motion, Akok took the stand
and told a very different story. He testified that Beth had
accompanied the two men to purchase alcohol earlier in the
evening and that he and Beth had consensual sex in the car. Jok
did not testify. A jury convicted both men on all charges. The
defendants appealed, and the court of appeals reversed the
convictions, finding the prosecution‘s closing statements had
deprived the men of a fair trial.
    ¶14 On remand, the State amended Jok‘s charges to two
counts of sexual battery, each a class A misdemeanor. The parties
agreed to a bench trial based on the record from the jury trial, and
the same judge presided over Jok‘s trial on remand. The parties
stipulated to the court receiving Rachel‘s witness statement as an
exhibit because she was unavailable to testify. Jok did not renew
his motion for a directed verdict. The trial court found him guilty
on both counts.
   ¶15 Jok appealed his convictions, arguing that there was
insufficient evidence to convict him because Beth‘s testimony was
inherently improbable. The court of appeals affirmed the trial
court. Jok filed a petition for certiorari, which we granted. We
have jurisdiction under Utah Code section 78A-3-102(3)(a).




                                  4
                         Cite as: 2021 UT 35
                       Opinion of the Court

                    STANDARD OF REVIEW
    ¶16 On certiorari, we review the court of appeals‘ decision
for correctness. State v. Berriel, 2013 UT 19, ¶ 7, 299 P.3d 1133. In
the process, we review legal conclusions for correctness. Bangerter
v. Petty, 2009 UT 67, ¶ 10, 225 P.3d 874. But we grant deference to
the trial court on findings of fact and will ―overturn the district
court‘s findings of fact only if they are clearly erroneous.‖4
Menzies v. Galetka, 2006 UT 81, ¶ 58, 150 P.3d 480.
    ¶17 Regarding a sufficiency of the evidence challenge, we
will only reverse the fact finder‘s verdict when ―the evidence is
sufficiently inconclusive or inherently improbable such that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime for which he or she was
convicted.‖ State v. Robbins, 2009 UT 23, ¶ 14, 210 P.3d 288
(citation omitted).
                            ANALYSIS
    ¶18 Jok argues the court of appeals erred in not finding
insufficient evidence to support a conviction, claiming that Beth‘s
testimony was inherently improbable. As a threshold matter, the
State argues that Jok failed to preserve the claim because he did
not specifically raise it with the trial court as required by State v.
Holgate. 2000 UT 74, ¶ 11, 10 P.3d 346. However, Holgate
addressed the preservation requirements only at a jury trial, see id.
¶¶ 1-2, and Jok‘s conviction arose from a bench trial. So, Holgate
does not apply to this case. Rather, rule 52(a) of the Utah Rules of
Civil Procedure governs. And under rule 52(a)(3), a defendant is
not required to make a motion to preserve a sufficiency of the
evidence claim at a bench trial. Moreover, a sufficiency of the
evidence claim is effectively preserved by the nature of a bench
trial and does not require making a specific motion. We therefore
address Jok‘s claim on the merits.

__________________________________________________________
   4  We typically grant deference to the trial court‘s findings of
fact because the court, seeing the witnesses live, is better suited to
assess their credibility. We apply this standard in the present case
because the same judge presided over both the live mistrial and
the new trial based on the record. But this may not be the correct
standard where a different judge, who did not experience
firsthand the evidence and witnesses, presides over a retrial based
solely on the record. In such a situation, the trial court‘s findings
of fact may merit less deference.

                                  5
                             STATE v. JOK
                        Opinion of the Court

    ¶19 Jok argues that Beth‘s testimony cannot support a
conviction because her testimony meets the criteria to be
disregarded as inherently improbable. Jok claims that Beth
materially contradicted herself and her pre-trial statements while
on the stand. He also argues that she made patently false
statements about the placement of Akok‘s hands during the rape
and that her testimony has no corroborating evidence. We
disagree with Jok‘s claims and affirm the court of appeals. In
affirming Jok‘s conviction, we also clarify that although we have
previously considered certain factors in setting aside a testimony
as inherently improbable, the test has always been and remains
whether the testimony could support a conviction or whether
―reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime for which he or she was
convicted.‖ State v. Robbins, 2009 UT 23, ¶ 14, 210 P.3d 288
(citation omitted).
      I. A DEFENDANT DOES NOT NEED TO RAISE A
SUFFICIENCY OF THE EVIDENCE CLAIM AT A BENCH TRIAL
           TO PRESERVE THE ISSUE FOR APPEAL
    ¶20 The State argues that our holding in State v. Holgate
requires a defendant to raise a sufficiency of the evidence claim
with the district court at a bench trial in order to preserve the
issue for appeal. See 2000 UT 74, ¶ 11, 10 P.3d 346 (―As a general
rule, claims not raised before the trial court may not be raised on
appeal.‖). But the State misunderstands our holding in Holgate.
Holgate dealt exclusively with the preservation requirements at a
jury trial, see id. ¶¶ 1-2, and so is inapplicable in this case because
Jok‘s conviction arose from a bench trial. Rather, rule 52(a) of the
Utah Rules of Civil Procedure governs the preservation
requirements for a bench trial, providing that a defendant may
challenge the sufficiency of the evidence even if the issue was not
expressly raised at a bench trial. Furthermore, the claim is
effectively preserved at a bench trial because the judge, as the
factfinder, necessarily examines the sufficiency of the evidence
without requiring a specific motion to do so. We therefore find
Jok‘s challenge preserved for appeal.
    ¶21 An issue is preserved for appeal when the party raises it
―in such a way that the trial court has an opportunity to rule on
that issue.‖ Salt Lake City v. Josephson, 2019 UT 6, ¶ 12, 435 P.3d 255
(citation omitted). We have held that the preservation rule ―serves
two important policies.‖ Holgate, 2000 UT 74, ¶ 11. First, as a
matter of procedure, ―the trial court ought to be given an
opportunity to address a claimed error and, if appropriate, correct

                                  6
                         Cite as: 2021 UT 35
                        Opinion of the Court

it.‖ Id. (quoting State v. Eldredge, 773 P.2d 29, 36 (Utah 1989)).
Second, the rule safeguards against a defendant failing to make an
objection with the strategy of ―enhanc[ing] the defendant's
chances of acquittal and then, if that strategy fails, . . . claim[ing]
on appeal that the Court should reverse.‖ Id. (alterations in
original) (citation omitted).
    ¶22 In Holgate, we addressed the preservation requirements
for a sufficiency of the evidence claim at a jury trial. We noted that
the court ―has no duty under statute or rule to examine the
sufficiency of the evidence unless the defendant moves the court
to do so or there is an ‗apparent‘ insufficiency.‖ Id. ¶ 16 (citation
omitted). We held that ―as a general rule, a defendant must raise
the sufficiency of the evidence by proper motion or objection to
preserve the issue for appeal.‖ Id. We found that this preservation
requirement ―ensures that the issue will be brought to the trial
court's attention and the trial court will have the opportunity to
address the issue.‖ Id.
    ¶23 But Holgate delt with the preservation requirements for a
jury trial, not a bench trial. And we expressly declined to address
the preservation requirements for a sufficiency of the evidence
claim arising from a bench trial. Id. ¶ 14 n.4. Rather, we noted that
rule 52 addresses the requirements for a bench trial. Id.
    ¶24 Rule 52(a) provides in pertinent part that ―[i]n all actions
tried upon the facts without a jury. . . . [a] party may later
question the sufficiency of the evidence supporting the findings,
whether or not the party requested findings, objected to them,
moved to amend them, or moved for partial findings.‖ UTAH R.
CIV. P. 52(a)(1), (3); see also UTAH R. CIV. P. 81(e) (stating that the
civil procedure rules apply to criminal proceedings when there is
not an applicable criminal rule).
    ¶25 Moreover, at a bench trial the judge acts as the factfinder
and, unlike in a jury trial, has a duty to examine and make a
finding on the sufficiency of the evidence. In this way, the issue is
brought to the district court‘s attention each time the defendant
argues, for example, that the State has failed to meet its burden of
proof. And the court has the opportunity to rule on the issue
when deliberating on the verdict. Because the district court is the
factfinder in a bench trial and because this role necessarily
requires the court to consider the sufficiency of the evidence, a
defendant effectively preserves the claim at a bench trial
   ¶26 Because rule 52(a) allows a defendant to raise a
sufficiency of the evidence claim on appeal without first raising it
with the district court at a bench trial and because the claim is
                                  7
                             STATE v. JOK
                        Opinion of the Court

effectively preserved by the nature of a bench trial, we hold that
the issue in this case is sufficiently preserved.
    II. BETH‘S TESTIMONY WAS FAR FROM INHERENTLY
                      IMPROBABLE
    ¶27 Because we find the sufficiency of the evidence claim
preserved, we now address Jok‘s argument that the court of
appeals erred by not reversing his conviction. Specifically, Jok
contends that Beth‘s testimony was so inherently improbable that
it could not support a conviction. He argues it contained patently
false statements and material contradictions. He also claims that
there is no corroborating evidence to support Beth‘s testimony.
We roundly disagree and affirm the court of appeals. Beth‘s
testimony was overwhelmingly consistent and free from
statements that would have cast substantial doubt on her
testimony.
   ¶28 Appellate courts typically do not make credibility
determinations, resolving any such ―conflicts in the evidence in
favor of the jury verdict.‖ State v. Prater, 2017 UT 13, ¶ 32, 392 P.3d
398 (citation omitted). This is because the factfinder ―serves as the
exclusive judge of both the credibility of witnesses and the weight
to be given particular evidence.‖ State v. Workman, 852 P.2d 981,
984 (Utah 1993). But in ―unusual circumstances‖ we may assess
the factfinder‘s determination of the evidence. Id.
    ¶29 In determining sufficiency of the evidence, ―we do not
examine whether we believe that the evidence at trial established
guilt beyond a reasonable doubt.‖ State v. Holgate, 2000 UT 74,
¶ 18, 10 P.3d 346. Rather, we examine whether ―the evidence is
sufficiently inconclusive or inherently improbable such that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime for which he or she was
convicted.‖ Id. (citation omitted) (internal quotation marks
omitted); Salt Lake City v. Carrera, 2015 UT 73, ¶ 10, 358 P.3d 1067.
In other words, a sufficiency of the evidence claim is not an
invitation for a reviewing court to substitute its judgment for that
of the jury.
   ¶30 A court generally engages in a two-step analysis for a
sufficiency of the evidence determination. First, the court
determines whether the challenged piece of evidence is of such a
poor quality that it should be disregarded as evidence. See State v.
Robbins, 2009 UT 23, ¶ 16, 210 P.3d 288. The court may begin by
examining the evidence alone, but should also consider other
evidence as appropriate that substantiates or corroborates
otherwise dubious evidence. See id. ¶ 19 (―The existence of any
                                  8
                        Cite as: 2021 UT 35
                       Opinion of the Court

additional evidence supporting the verdict prevents the judge
from reconsidering the witness‘s credibility.‖); Prater, 2017 UT 13,
¶ 43, (noting that a handwritten letter and forensic evidence
corroborated witness testimony). If the court determines that the
challenged piece of evidence should be disregarded, it must then
determine if sufficient evidence remains under which a reasonable
jury could have convicted. See Robbins, 2009 UT 23, ¶¶ 20–23.
    ¶31 Under the umbrella of this analysis, we have attempted
to identify some specific circumstances where disregarding a
victim‘s testimony would result in insufficient evidence. Although
a jury may appropriately convict a defendant on the basis of the
―uncorroborated testimony of the victim,‖ we have recognized
that in rare cases a court may disregard such testimony because it
is so incredibly dubious or inherently improbable that it could not
support a conviction. See id., ¶¶ 14–18 (citation omitted). Because
other evidence may support testimony that would otherwise be
considered improbable on its own, this testimony will generally
be disregarded only when no corroborating evidence exists. In
these cases, properly disregarding the testimony may result in
insufficient evidence. Our attempt to clarify these rare
circumstances has become known as the inherently improbable
doctrine. See id. ¶¶ 14–17.
    ¶32 In our line of cases in this matter, we have identified
three factors that merit consideration under an inherently
improbable analysis: material inconsistencies, patent falsehoods,
and lack of corroborating evidence. See Prater, 2017 UT 13, ¶¶ 33,
34; Robbins, 2009 UT 23, ¶ 19. But we warn today against inflexible
reliance on these factors. The proper test is, and always has been,
whether ―reasonable minds must have entertained a reasonable
doubt that the defendant committed the crime.‖ Holgate, 2000 UT
74, ¶ 18 (citation omitted). In other words, our line of cases
dealing with inherent improbability should not be understood as
establishing a strictly factored test. Rather, they should be read as
examples of sufficiency of the evidence claims based on the
consideration of witness testimony.
    ¶33 For example, in Robbins a stepfather convicted of
sexually abusing his stepdaughter challenged her testimony as
insufficient to support his conviction. 2009 UT 23 ¶ 2. Under the
first step of the sufficiency determination, we looked at whether
the stepdaughter‘s testimony should be disregarded. See id.
¶¶ 22–23. We found that from her pre-trial statements to her trial
testimony, the stepdaughter repeatedly changed her story about
whether, how much, and under what circumstances her stepfather

                                 9
                            STATE v. JOK
                       Opinion of the Court

abused her. Id. She then attempted to explain her inconsistent
statements by saying she had bad hearing, which was patently
false. Id. ¶ 23. We also considered that there was no other
evidence that a crime had been committed—the stepdaughter had
no bruising or marks that would be consistent with her story. Id.
¶¶ 5, 23.
    ¶34 Other statements by the stepdaughter also lacked
credibility, such as her explanation of why she originally told the
DCFS investigator that she felt safe with her stepfather. She
claimed that she had worried someone might be hiding in the
closet listening, even though there was no closet in the room
where they had spoken to her. Id. ¶¶ 9, 23. Additionally, we
recognized the stepdaughter likely had motivation to lie because
of the hostility that existed between her divorced parents. See id.
¶¶ 1, 24. Weighing the patently false, materially inconsistent, and
improbable statements with the lack of physical evidence and
corroborating witnesses, we concluded that the district could have
properly disregarded her testimony. Id. ¶ 23–25. And without her
testimony, we held there was not enough evidence to convict the
defendant.5 Id. ¶ 25.
   ¶35 But in State v. Prater, we found that the testimony of the
witnesses was properly considered by the jury in a murder trial.
2017 UT 13, ¶¶1–2. The defendant argued that the witnesses had
changed their stories after being offered a plea deal in exchange
for their testimonies against the defendant. Id. ¶ 30. We
considered the conflicting testimonies and motivation to lie. See id.
¶¶ 37–42. We also considered that there was forensic evidence of
__________________________________________________________
   5  The defendant in Robbins had made a motion to arrest
judgment following the jury‘s verdict. Robbins, 2009 UT 23, ¶ 11.
The district court expressed skepticism of the stepdaughter‘s
testimony and surprise at the verdict but, applying a narrow view
of the inherent improbability doctrine, did not believe it had
discretion to reassess her testimony. See id. ¶¶ 11, 24. The court
denied the motion. Id. ¶ 11. On appeal, the issue presented was
whether the district court had discretion under the inherent
improbability doctrine to disregard the testimony. Id ¶ 13. We
found it did. Id. ¶ 23. And while ―we normally afford weight to
the trial court‘s denial of a motion to arrest judgment‖ when
considering a sufficiency of evidence challenge, id. ¶ 24, we
vacated Robbins‘ conviction due to ―the trial judge‘s stated
concerns and the clear record of inconsistencies in Taylor's
testimony.‖ Id. ¶ 25.

                                 10
                        Cite as: 2021 UT 35
                       Opinion of the Court

the defendant‘s guilt as well as a letter written by the defendant
suggesting he had committed the crime. Id. ¶ 43. And in that case,
we found that the testimonies should not be disregarded. Id.
    ¶36 We emphasize that while the criteria relied upon in our
previous decisions are beneficial, they are not controlling. The line
of cases dealing with inherently improbable testimony is useful in
weighing whether sufficient evidence exists in cases challenging
witness testimony. But a sufficiency of the evidence claim,
including a showing that testimony cannot support a finding of
guilt, is not sustained by merely meeting enumerated criteria
considered in a previous case. Rather, when weighing the
testimony in light of the other evidence, the testimony of the
witness must ―run so counter to human experience that it renders
the[] testimony‖ inappropriate for consideration in sustaining a
finding of guilt. Id. ¶ 39.
   ¶37 In the present case, Jok raises a sufficiency of the
evidence claim, arguing that Beth‘s testimony ―was too inherently
improbable to support Jok‘s convictions for sexual battery.‖ In
determining whether insufficient evidence exists to support the
conviction, we first examine whether Beth‘s testimony should be
disregarded.
   ¶38 Jok claims Beth‘s testimony contained material
inconsistencies and a pattern of inconsistencies that precluded a
finding that Jok, and not Akok alone, engaged in the assault.
Specifically, Jok claims that Beth‘s testimony contained material
inconsistencies because she repeatedly confused where the two
men sat on the couch and that, therefore, she was unable to
adequately distinguish between them. But we disagree with Jok‘s
characterization of the record and find that it fails to support his
assertion. Twice Beth was shown a depiction of the couch where
she was assaulted, and twice she stated that Akok sat on the left of
the couch and Jok sat on the right. Only once opposing counsel
asked where the men sat—without using a visual depiction of the
couch for reference—did Beth falter in her description and
become confused, stating that she did not know where Akok sat.
We find that this testimony does not reflect a material
inconsistency because we find it reasonable, based on the record,
to conclude that Beth merely became confused when asked the
question without a reference.
   ¶39 Next, Jok claims that Beth‘s testimony was inherently
unreliable because her statements contained a pattern of
inconsistencies that undermined her credibility. He points out that
Beth originally stated that Akok assaulted her first but later

                                 11
                           STATE v. JOK
                       Opinion of the Court

changed the order of the attacks and that Beth told the detective
that she slept for four hours before telling her roommate what had
happened but later said she did not sleep after the attacks. Beth
also stated in her deposition that she had consumed about half a
bottle of vodka but later testified that she consumed less than half
a bottle. And Beth stated that she kept her bedding on the couch
at all times but could not remember if she kept it on the couch
during the day. Jok argues that these inconsistencies suggest Beth
suffered from alcohol impairment and could not remember the
events of that night, or that only Akok, and not Jok, attacked her.
    ¶40 We are not troubled by these statements. Even
considered together, they do not approach the level of
inconsistency that may cause us to disregard a testimony. While
Beth may have confused the order of her attackers, she was
consistent in describing the nature of the attacks and the identity
of her attackers. And unlike the stepdaughter who attempted to
explain her inconsistent statements with a patent falsity, Beth
explained that the reason she told the detective she had gone back
to sleep for four hours after the assaults, when she later testified
she had not, was that she had been confused by the detective‘s
question.
   ¶41 As to the amount of alcohol Beth consumed, we fail to
find any worrisome contradiction between testimony that Beth
drank ―about half‖ or ―less than half of a bottle of vodka.‖
Without more detail quantifying these measurements, Jok fails to
show how the two statements are necessarily inconsistent and
could not describe roughly the same amount of alcohol
consumed.
    ¶42 Finally, Jok argues Beth‘s testimony contained a patently
false statement because she testified that Akok held her wrists
above her head with both of his hands while pulling down her
pants with both of his hands ―at the same time.‖ But this is not
necessarily a patently false statement. Jok argues that the
statement is patently false because it would have been physically
impossible for Akok to use both hands to hold Beth‘s wrists while
simultaneously using both hands to pull down her pants.
    ¶43 We disagree with Jok‘s characterization of Beth‘s
testimony. Unlike lying about a medical condition, as in Robbins,
the statement that two physically impossible things happened ―at
the same time‖ in the middle of a sexual assault is not a patent
falsity. Rather, it is an expression of an experience relating how a
sexual assault victim perceived the attack. In other words,
testimony that an attacker committed simultaneous traumatic acts

                                12
                        Cite as: 2021 UT 35
                       Opinion of the Court

falls squarely within the realm of ―human experience.‖ See State v.
Prater, 2017 UT 13, ¶ 39, 392 P.3d 398. And we find no falsity in
the testimony that, to Beth, the events seemed to occur at the same
time.
    ¶44 Moreover, other evidence corroborates Beth‘s testimony
of Jok‘s guilt. There is strong evidence of a crime. The nurse who
examined Beth testified that Beth‘s vaginal wounds were
consistent with her report of digital penetration and forced
intercourse. Jok was present at the scene of the crime. The nurse
also testified that Beth did not appear to be intoxicated and
understood and clearly answered all the nurse‘s questions. This
supports Beth‘s testimony that she stopped drinking at midnight
and also refutes Jok‘s assertion that Beth was too drunk to identify
her attackers.
   ¶45 Beth‘s testimony was overwhelmingly and materially
consistent, and we find that it was sufficient to support a
conviction. We affirm the court of appeals.
                          CONCLUSION
    ¶46 We hold that Jok‘s sufficiency of the evidence claim was
properly preserved because rule 52(a) of the Utah Rules of Civil
Procedure provides that a sufficiency of the evidence issue is
preserved for appeal following a bench trial even if the defendant
did not specifically raise the issue and because a sufficiency of the
evidence claim is effectively preserved by the nature of a bench
trial. We clarify that an inherent improbability claim doesn‘t rely
on a factored test but, like any sufficiency of the evidence claim,
hinges on whether ―reasonable minds must have entertained a
reasonable doubt that the defendant committed the crime for
which he or she was convicted.‖ State v. Holgate, 2000 UT 74, ¶ 18,
10 P.3d 346 (citation omitted). And we affirm the court of appeals,
finding the victim‘s testimony materially consistent and sufficient
to support Jok‘s conviction.




                                 13